Title: William P. Van Ness’s Narrative of the Events of June 18–21, 1804
From: Van Ness, William P.
To: 


Genl Hamilton read the Note of Mr Burr and the printed letter of Mr Cooper to which it refers, and remarked that they required some consideration, and that in the course of the day he would send a answer to my office. At ½ past 1 O clock Genl Hamilton called at my house and said that a variety of engagements would demand his attention during the whole of that day and the next—but that on wednesday the 20th Inst: he would furnish me with such answer to Col: Burr’s letter as he should deem most suitable and compatible with his feelings.
In the evening of wednesday the 20th while I was from home, the following letter addressed to Col: Burr was left at my house under cover to me. On the morning of Thursday the 21st I delivered to Col: Burr the above letter.…
